Exhibit 10. 3
FIRST AMENDMENT TO INTELLECTUAL PROPERTY
SECURITY AGREEMENT
     This First Amendment to Intellectual Property Security Agreement (this
“First Amendment”) is made as of this 24th day of November, 2009 by and among:
     rue21, inc., a Delaware corporation, for itself and as agent (in such
capacity, the “Lead Borrower”) for the other Borrowers from time to time party
to the Credit Agreement (as defined below);
     r services llc, a Virginia limited liability company (the “Guarantor”) (the
Lead Borrower and the Guarantor are hereinafter referred to, individually, as a
“Grantor” and, collectively, as the “Grantors”); and
     BANK OF AMERICA, N.A., as Collateral Agent;
     in consideration of the mutual covenants herein contained and benefits to
be derived herefrom.
W I T N E S S E T H:
     WHEREAS, reference is made to that certain Credit Agreement, dated as of
April 10, 2008 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) the Lead Borrower
(as successor by merger to rue21, inc., a Pennsylvania corporation) and the
other Borrowers from time to time party thereto (individually, a “Borrower” and,
collectively with the Lead Borrower, the “Borrowers”), (ii) the Guarantor and
the other Guarantors from time to time party thereto (individually, a
“Guarantor” and, collectively, the “Guarantors”), (iii) the Lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”),
and (iv) Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing
Line Lender and L/C Issuer; and
     WHEREAS, reference is also hereby made to that certain Intellectual
Property Security Agreement, dated as of April 10, 2008 (as amended, modified,
supplemented or restated and in effect from time to time, the “Intellectual
Property Security Agreement”), by and among the Lead Borrower (as successor by
merger to rue21, inc., a Pennsylvania corporation), the Guarantor and the
Collateral Agent; and
     WHEREAS, the Grantors have requested that the Collateral Agent amend the
Intellectual Property Security Agreement; and
     WHEREAS, the Collateral Agent has agreed to amend the Intellectual Property
Security Agreement on the terms and conditions set forth herein.
     NOW, THEREFORE, it is hereby agreed as follows:

1



--------------------------------------------------------------------------------



 



1.   Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Intellectual Property Security
Agreement.

2.   Amendment to Exhibit C. EXHIBIT C to the Intellectual Property Security
Agreement is hereby supplemented to include the United States trademark
registrations and trademark applications listed on EXHIBIT C annexed hereto and
made a part hereof.

3.   Ratification of Loan Documents. Except as otherwise expressly provided
herein, all terms and conditions of the Intellectual Property Security Agreement
remain in full force and effect. The Grantors hereby ratify, confirm, and
reaffirm that all representations and warranties of the Grantors contained in
the Intellectual Property Security Agreement are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date.

4.   Conditions to Effectiveness. This First Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
reasonable satisfaction of the Collateral Agent:

  (a)   The Collateral Agent shall have received counterparts of this First
Amendment duly executed and delivered by each of the parties hereto.     (b)  
All corporate and shareholder action on the part of the Grantors necessary for
the valid execution, delivery and performance by the Grantors of this First
Amendment shall have been duly and effectively taken and evidence thereof
reasonably satisfactory to the Collateral Agent shall have been provided to the
Collateral Agent.     (c)   The Grantors shall have paid in full all reasonable
costs and expenses of the Collateral Agent (including, without limitation,
reasonable attorneys’ fees) in connection with the preparation, negotiation,
execution and delivery of this First Amendment and related documents.     (d)  
After giving effect to this First Amendment, no Default or Event of Default
shall have occurred and be continuing.

5.   Miscellaneous.

  (a)   This First Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page to this First Amendment
by telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this First Amendment.

2



--------------------------------------------------------------------------------



 



  (b)   This First Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.    
(c)   Any determination that any provision of this First Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this First Amendment.     (d)   The Grantors represent
and warrant that they have consulted with independent legal counsel of their
selection in connection with this First Amendment and are not relying on any
representations or warranties of the Collateral Agent or its counsel in entering
into this First Amendment.     (e)   This First Amendment shall be governed by,
and construed in accordance with, the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto caused this First Amendment
to be executed and their seals to be hereto affixed as of the date first above
written.

                  rue21, inc., as a Grantor    
 
           
 
  By:   /s/ Keith McDonough    
 
  Name:  
 
Keith McDonough    
 
  Title:   Senior Vice President, Chief Financial Officer and Secretary    
 
                r services llc, as a Grantor    
 
           
 
  By:   /s/ Keith McDonough    
 
  Name:  
 
Keith McDonough    
 
  Title:   Director and President    
 
                BANK OF AMERICA, N.A., as Collateral Agent    
 
           
 
  By:   /s/ RICHARD D. HILL, JR.    
 
           
 
  Name:   RICHARD D. HILL, JR.    
 
  Title:   Managing Director    

Signature Page to First Amendment to Intellectual Property Security Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
Exhibit C to First Amendment to Intellectual Property Security Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C (Supplement)
List of Trademarks and Trademark Licenses
Trademark Registrations

                  Registered Owner of                 Trademark or   Trademark
or       RegVApp.   Reg./App Servicemark   Servicemark   Country   Number   Date
rue 21, inc.   MÉTRO RUE21   US   AN 77/6 17851   AD 11/19/08 rue 21, inc.  
MÉTRO
BLACK RUE21   US   AN 77/717972   AD 4/20/09 rue 21, inc.   MÉTRO
BLACK BY RUE21   US   AN 77/669893   AD 2/13/09 rue 21, inc.   PINK ICE RUE21  
US   RN 3648607   RD 6/30/09 rue 21, inc.   TWENTYONE BLACK   US   AN 76/605499
  RD 10/31/08 rue 21, inc.   RUE KICKS   US   AN 77/8 11 622   AD 8/24/09

Trademark Licenses
None
Exhibit to Intellectual Property Security Agreement

